DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 1/06/2022, are acknowledged, and have been fully considered.
Claims 2, 12, 21 and 23 have been canceled.
Claims 1, 3-11, 13-20 and 22 are allowed.
Allowable Subject Matter
Claims 1, 3-11, 13-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on pages 12-13 of the remarks, by applicant filed on 01/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  01/12/2022